Citation Nr: 0822153	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for a mental disability. 

2.	Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1960 to August 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision.  

This appeal was remanded by the Board in September 2007 for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the claims folder, the Board finds that the 
issues on appeal must be remanded so that the RO may fully 
comply with the November 2007 Board Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  The veteran's service medical 
records are missing from the claims file.  There is evidence 
in the record that the veteran's service medical records were 
mailed pursuant to a request submitted in March 2002.  There 
are, however, no service medical records associated with the 
claims file.  The November 2007 Board Remand requested that 
the RO make further reasonable attempts to locate and obtain 
the veteran's service medical records.  The evidence of 
record does not show that attempts to locate the service 
medical records were made by the RO.  The Board also notes 
that the veteran had service in the Army National Guard of 
Michigan.  The veteran submitted statements that the National 
Guard would have medical records to support his claims.  To 
date, these records have not been requested. 

Also in the statement submitted in April 2006, the veteran 
indicated that he is receiving disability from the Social 
Security Administration (SSA) for his mental disability.  VA 
has a statutory duty to obtain these records. 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).

Furthermore, there are numerous private physicians for which 
the veteran provided names and addresses to the RO.  The 
Board notes that the veteran provided a name and address in 
his statement submitted in April 2006.  This statement also 
provided the name of a hospital for which the veteran 
indicated he had inpatient and outpatient treatment.  The 
January 2008 VA Compensation and Pension Examination also 
provided the name of a private physician who treated the 
veteran for his mental disability.  Although requests were 
made for one private physician, the wrong address was used.  
The veteran subsequently provided a corrected address in his 
most recent letter received by the Board.  

Additionally, in March 2006, a VA letter indicated that the 
RO could not locate the veteran's folder.  After a review of 
the evidence of record, there is no DD 214 of record and 
there does not seem to be rebuilt records in the claims 
folder.  When service medical records are lost or missing, 
the VA has a heightened duty to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996); See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

As such, the Board finds that an additional remand for 
further development is warranted  

Accordingly, the case is REMANDED for the following action:

1.	Attempt to secure the appellant's service 
medical records and all personnel and 
performance evaluation records or 
alternative records for the veteran through 
official channels or any other appropriate 
source, including the appellant.  The 
records from the National Guard should also 
be requested.  Any and all records obtained 
should be associated with the claims file.  
If there are no records, the RO should so 
specifically find and the documentation used 
in making that determination should be set 
forth in the claims file and the veteran 
notified.  

2.	The RO should contact the SSA and request 
copies of any medical records used by that 
agency in making a determination on behalf 
of the veteran for SSA benefits purposes.  
Any such records received should be 
associated with the veteran's claims folder.  
If the search for such records has negative 
results, a statement to that effect should 
be placed in the veteran's claims folder

3.	Contact the veteran and request the names 
and addresses of all medical care providers 
that may have treated him for his mental or 
back disability since service.  After 
securing the necessary release(s), the RO 
should attempt to retrieve medical records 
from the private physicians or hospitals at 
which the veteran claims to have been 
treated.   To the extent there is an attempt 
to obtain records that is unsuccessful, the 
claims file should contain documentation of 
the attempts made. The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.	If additional private medical evidence 
pertaining to the veteran's claimed 
disabilities or service medical records are 
retrieved, the RO should consider providing 
the veteran with an appropriate VA medical 
examination for a nexus opinion.

5.	After any additional notification and/or 
development deemed necessary is undertaken, 
the RO should readjudicate the veteran's 
claims with consideration of any evidence 
received since the March 2008 supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




